 


CHEMTURA CORPORATION MASTER TRUST AGREEMENT
Between
THE CHEMTURA CORPORATION
and
THE NORTHERN TRUST COMPANY














--------------------------------------------------------------------------------





CHEMTURA CORPORATION MASTER TRUST AGREEMENT
 
 
This Agreement made as of January 2, 2007, by and between the CHEMTURA
CORPORATION, a corporation organized and existing under the laws of Delaware
(the "Company") and THE NORTHERN TRUST COMPANY, a trust company organized under
the laws of the State of Illinois (hereinafter referred to as the "Trustee").
 
WITNESSETH:
 
WHEREAS, the Company maintains certain tax-qualified employee benefit plans
(hereinafter referred to as the "Plans") for the exclusive benefit of certain of
its employees;
 
WHEREAS, the Company, by trust agreement dated 2005 with State Street Bank and
Trust Company (the “Prior Agreement”), maintains a single trust which serves as
the funding vehicle for the Plans which shall be this Trust;
 
WHEREAS, the Company desires to amend and restate the Prior Agreement in the
form of this Agreement and to appoint the Trustee as the successor trustee to
State Street Bank and Trust Company pursuant to this amended and restated
agreement of trust;
 
WHEREAS, certain affiliates and wholly owned subsidiaries of the Company may
maintain separate tax-qualified employee benefit plans for certain of their
employees and may adopt the Trust and Trust Agreement to serve as the funding
vehicle for such Plans;
 
WHEREAS, the authority to conduct the general operation and administration of
the Plans is vested in the Employee Benefits Committee as constituted from time
to time which has the responsibility for administering each Plan and shall be
deemed for purposes of ERISA to be the Plan administrator and the named
fiduciary for Plan administration and the Employee Benefits Committee shall have
the authorities and shall be subject to the duties with respect to the trust
specified in the Plans and in this Trust Agreement; and
 
WHEREAS, the Company and the Trustee desire to amend and restate the said Prior
Trust Agreement in its entirety.
 
1

--------------------------------------------------------------------------------


NOW, THEREFORE, the Company and the Trustee do hereby amend and restate the said
Prior Trust Agreement and continue the Trust as the funding vehicle for the
Plans, upon the terms and conditions hereinafter set forth:
 
1.  TRUST FUND
 
1.1 Trust Name. This Trust shall be known as Chemtura Corporation Master Trust,
being the trust maintained pursuant to the provisions of this Trust Agreement.
 
1.2 Receipt of Assets. The Trustee shall receive and accept for the purposes
hereof all sums of money and other property paid to it by or at the direction of
the Company or any Employer, and pursuant to the terms of this Trust Agreement
shall hold, invest, reinvest, manage, administer and distribute such monies and
other property and the increments, proceeds, earnings and income thereof for the
exclusive benefit of participants in the Plans and their beneficiaries. The
Trustee need not inquire into the source of any money or property transferred to
it nor into the authority or right of the transferor of such money or property
to transfer such money or property to the Trustee. All assets held by the
Trustee in the trust pursuant to the provisions of this Trust Agreement at the
time of reference are referred to herein as the "Trust Fund".
 
1.3 Employers. For purposes of this Trust Agreement, the term "Employer" means
any corporation which is a member of a controlled group of corporations of which
the Company is a member as determined under Section 1563(a) of the Internal
Revenue Code of 1986, as amended without regard to Section 1563(a)4) and Section
1563(e)(3)(C) of such Code, and which corporation has adopted this Trust
Agreement in accordance with the provisions of Section 16.1.
 
1.4 Plans. References in this Trust Agreement to the "Plan" or the "Plans"
shall, unless the context indicates to the contrary, mean the tax-qualified
employee benefit plan or plans of the Company or the tax-qualified employee
benefit plan or plans of any Employer that has adopted the Trust Fund as the
funding vehicle for such plan or plans as the case may be.
 
The Company shall be responsible for verifying that while any assets of a
particular Plan are held in the Trust Fund, that such Plan (i) is "qualified"
within the meaning of Section 401(a) of the Code; (ii) is permitted by existing
or future rulings of the United States Treasury Department to pool its funds in
a group trust; (iii) permits its assets to be commingled for investment purposes
with the assets of other such Plans by investing such assets in this Trust Fund
whether or not its assets will in fact be held in a separate Investment Fund;
and (iv) that the terms of the Plans are consistent with the terms of this Trust
Agreement.
 
2

--------------------------------------------------------------------------------


1.5 Accounting for a Plan's Undivided Interest in the Trust Fund. The Trustee
shall hold the Trust Fund as a commingled fund or commingled funds in which each
separate Plan shall be deemed to have a proportionate undivided interest in the
fund or funds in which it participates, except that each fund or asset
identified by the Employee Benefits Committee as allocable to a particular Plan
Account, herein referred to as an "identified fund" or "identified asset", and
income, appreciation or depreciation and expenses attributable to the interest
of each particular Plan in the Trust Fund (a “Plan Account”) or to an identified
asset thereof, shall be allocated or charged to that Plan Account. All transfers
to, withdrawals from, and other transactions regarding the Trust Fund shall be
conducted in such a way that the Plan Account each Plan and the fair market
value of that interest may be determined at any time. Whenever the assets of
more than one Plan are commingled in the Trust Fund or in any Investment Fund,
the undivided interest therein of that Plan shall be debited or credited (as the
case may be) (i) for the entire amount of every contribution received on behalf
of that Plan, every benefit payment, or other expense attributable solely to
that Plan, and every other transaction relating only to that Plan; and (ii) for
its proportionate share of every item of collected or accrued income, gain or
loss, and general expense; and other transactions attributable to the Trust Fund
or that Investment Fund as a whole. As of each date when the fair market value
of the investments held in the Trust Fund or an Investment Fund are determined
as provided for in Article 9, the Trustee shall adjust the value of each Plan's
interest therein to reflect the net increase or decrease in such values since
the last such date. For all of the foregoing purposes, fractions of a cent may
be disregarded.
 
1.6 No Trustee Duty Regarding Contributions. The Trustee shall not be under any
duty to require payment of any contributions to the Trust Fund, or to see that
any payment made to it is computed in accordance with the provisions of the
Plans, or otherwise be responsible for the adequacy of the Trust Fund to meet
and discharge any liabilities under the Plans. The named fiduciary responsible
for ensuring timely payment of contributions to the Trust Fund is the Employee
Benefits Committee.
 
2. DISBURSEMENTS FROM THE TRUST FUND.
 
The Trustee shall make distributions from the Trust Fund to such persons, in
such amounts (but not exceeding the then value of the Plan Account to which the
distribution is chargeable), at such times and in such manner as the Employee
Benefits Committee or its designee shall from time to time direct pursuant to
the service description furnished by the Trustee to the Employee Benefits
Committee from time to time. The Trustee shall have no responsibility to
ascertain whether any direction received by the Trustee from the Employee
Benefits Committee or its designee in accordance with the preceding sentence is
proper and in compliance with the terms of a Plan or to see to the application
of any distribution. The Trustee shall not be liable for any distribution made
in good faith without actual notice or knowledge of the changed condition or
status of any recipient. If any distribution made by the Trustee is returned
unclaimed, the Trustee shall notify the Employee Benefits Committee or its
designee and shall dispose of the distribution as the Employee Benefits
Committee or its designee shall direct. The Trustee shall have no obligation to
search for or ascertain the whereabouts of any payee of benefits of the Trust
Fund.
 
The Employee Benefits Committee or its delegate shall be responsible for
ensuring that any payment directed under this Article conforms to the provisions
of the Plans, this Trust Agreement, and the provisions of the Employee
Retirement Income Security Act of 1974, as amended (referred to herein as
"ERISA"). Each direction of the Employee Benefits Committee or its delegate
shall be in writing and shall be deemed to include a certification that any
payment or other distribution directed thereby is one which the Employee
Benefits Committee or its delegate is authorized to direct, and the Trustee may
conclusively rely on such certification without further investigation.
 
If, in the performance of this Agreement hereunder, the Trustee holds uninvested
cash received from the Employee Benefits Committee any “float” earned thereon
shall, as set forth in the Trustee’s Float Disclosure Statement attached hereto
as Exhibit A, constitute a part of the Trustee’s overall compensation for
performance of the Services. The Company has negotiated with the Trustee and has
agreed to allow the Trustee to retain such float income with the knowledge that
the Company had the choice to either (i) retain such income for the benefit of
the participants of the Plan and incur a higher trustee fee or (ii) allow the
Trustee to retain such float income and realize a lower trustee fee.
 
3

--------------------------------------------------------------------------------


 
3. RESPONSIBILITIES RELATING TO INVESTMENT FUNDS AND INVESTMENT ACCOUNTS.
 
3.1 Investment Funds. The Company shall establish a committee (hereinafter
referred to as the “Investment Committee”) which shall have the responsibility
for allocating the assets of the Trust Fund among the Investment Funds, for
monitoring the diversification of the investments of the Trust Fund, for
determining the propriety of investment of the Trust Fund in foreign securities
and of maintaining the custody of foreign investments abroad, for assuring that
no Plan violates any provisions of ERISA limiting the acquisition or holding of
"employer securities" or "employer real property" and for the appointment and
removal of Investment Managers and shall be deemed for purposes of ERISA to be
the named fiduciary for Plan investments. The Investment Committee, from time to
time and in accordance with provisions of the Plans, may direct the Trustee to
establish one or more separate investment accounts within the Trust Fund, each
separate account being hereinafter referred to as an "Investment Fund". The
Trustee shall transfer to each such Investment Fund such portion of the assets
of the Trust Fund as the Investment Committee directs. The Trustee shall be
under no duty to question, and shall not incur any liability on account of
following, any direction of the Investment Committee. The Trustee shall be under
no duty to review the investment guidelines, objectives and restrictions
established, or the specific investment directions given, by the Investment
Committee for any Investment Fund, or to make suggestions to the Investment
Committee in connection therewith.
 
All interest, dividends and other income received with respect to, and any
proceeds received from the sale or other disposition of, securities or other
property held in an Investment Fund shall be credited to and reinvested in such
Investment Fund. All expenses of the Trust Fund which are allocable to a
particular Investment Fund shall be so allocated and charged. Subject to the
provisions of the Plans, the Investment Committee may direct the Trustee to
eliminate an Investment Fund or Funds, and the Trustee shall thereupon dispose
of the assets of such Investment Fund and reinvest the proceeds thereof in
accordance with the directions of the Investment Committee except to the extent
that the Investment Committee allocates such assets to an Investment Account for
which an Investment Manager has sole investment responsibility to dispose of the
assets of an Investment Fund allocated to such Investment Account in which case
the Trustee shall follow the directions of such Investment Manager as set forth
in section 3.2 below.
 
The Investment Committee may direct the Trustee to establish one or more
Investment Funds all of the assets of which shall be invested in securities
which constitute "qualifying employer securities" or "qualifying employer real
property" within the meaning of Section 407 of ERISA, it shall be the duty of
the Investment Committee to determine that such investment is not prohibited by
Sections 406 or 407 of ERISA. The Investment Committee shall have the sole
investment responsibility with respect to the retention, sale, purchase or
voting of any employer securities which has not been allocated to an Investment
Fund for which an Investment Manager has investment responsibility. The Trustee
shall have custody of such employer securities and shall act with respect
thereto only as directed by the Investment Committee. The Trustee shall not make
any investment review of, consider the propriety of holding or selling, or vote
any such employer securities.
 
4

--------------------------------------------------------------------------------


In the event an Investment Fund is maintained as a global account, it shall
participate in the Trustee’s contractual settlement date processing service
(“CSDP”) unless the Investment Committee directs the Trustee, or the Trustee
informs the Investment Committee, otherwise. Pursuant to CSDP, the Trustee shall
be authorized, but not obligated, to automatically credit or debit such
Investment Fund provisionally on contractual settlement date with cash or
securities in connection with any sale, exchange or purchase of securities.
Otherwise, such cash or securities shall be credited to the Investment Fund on
the day such cash or securities are actually received by the Trustee and
reconciled to the Investment Fund. In cases where the Trustee credits or debits
the Investment Fund with cash or securities prior to actual receipt and
reconciliation, the Trustee may reverse such credit or debit as of contractual
settlement date if and to the extent that any securities delivered by the
Trustee are returned by the recipient, or if the related transaction fails to
settle (or fails, due to market change or other reasons, to settle on terms
which provide the Trustee full reimbursement of any provisional credit the
Trustee has granted) within a period of time judged reasonable by the Trustee
under the circumstances. To the extent permitted by law, the Trustee shall be
fully protected from and against any loss or other detriment to any Investment
Fund allegedly arising or resulting from the Trustee’s good faith determination
to effect, not effect or reverse any provisional credit or debit to the
Investment Fund. Funds debited from the Investment Fund on contractual
settlement date including, without limitation, funds provided for the purchase
of any securities under circumstances where settlement is delayed or otherwise
does not take place in a timely manner for any reason, shall be held pending
actual settlement of the related purchase transaction in a non-interest bearing
deposit at the Trustee’s London Branch, notwithstanding the Trustee’s receipt of
“float” from such uninvested funds; such funds shall be available for use in the
Trustee’s general operations; and the Trustee’s maintenance and use of such
funds in such circumstances are, without limitation, in consideration of the
Trustee’s providing CSDP.
 
The Trustee shall have custody of and custodial responsibility for all assets of
the Trust Fund held in An Investment Fund except as otherwise provided in this
Agreement or as follows:
 
(a) The subtrustee of a subtrust shall have custody of and custodial
responsibility for any assets of an Investment Fund allocated to it by the
Investment Committee;
 
5

--------------------------------------------------------------------------------


(b) The trustee of a collective or group trust fund (including without
limitation an Investment Manager or its bank affiliate) shall have custody of
and custodial responsibility for any assets of an Investment Fund invested in
such collective or group trust fund; and
 
(c) The Investment Committee may direct in writing that the custody of
additional assets of an Investment Fund (other than those referred to in
paragraphs (a) and (b) of this Section 3.1) be maintained with one or more
persons or entities designated by the Investment Committee to maintain custody
of assets of an Investment Fund (hereinafter referred to as a “Custodial
Agent”). In such event, the Investment Committee shall approve, and direct the
Trustee to enter into, a custody agreement with the Custodial Agent (which
custody agreement may authorize the Custodial Agent to maintain custody of such
assets with one or more subagents, including a broker or dealer registered under
the Securities Exchange Act of 1934 or a nominee of such broker or dealer). The
Custodial Agent shall have custodial responsibility for any assets maintained
with the Custodial Agent or its subagents pursuant to the custody agreement.
Notwithstanding any other provision of this agreement, the Company (which has
the authority to do so under the laws of its state of incorporation) agrees to
indemnify THE NORTHERN TRUST COMPANY from any liability, loss and expense,
including reasonable legal fees and expenses, which arise out of or in
connection with the Trustee's acting in accordance with any directions of the
Investment Committee pursuant to this paragraph (c). This paragraph shall
survive the termination of this Agreement.
 
Except as otherwise provided in Section 3.5, the Trustee shall not make any
investment review of, consider the propriety of holding or selling, or vote, any
assets of the Trust Fund allocated to an Investment Account or a Company
Directed Account, except as directed by the Investment Manager or the Investment
Committee thereof. Further, the Investment Committee hereby directs that any
cash of an Investment Account or Company Directed Account, consisting of U.S.
dollars in the Trustee’s custody, shall be invested in the collective Short Term
Investment Fund maintained by the Trustee or its affiliate, unless the Trustee
receives other instructions from the Investment Manager or the Investment
Committee of such Investment Account or Company Directed Account. For currencies
held by the Trustee outside the United States, including U.S. dollars, the
Trustee shall invest such cash of an Investment Account or Company Directed
Account as directed by the Investment Manager the Investment Committee thereof
and such investments may include an interest bearing account of a foreign
custodian;
 
3.2 Investment Manager Appointment. The Investment Committee, from time to time
and in accordance with the provisions of the Plans, may appoint an independent
investment manager as defined in Section 3(38) of ERISA, (hereinafter referred
to as an “Investment Manager”), pursuant to a written investment management
agreement describing the powers and duties of the applicable Investment Manager,
to direct the investment and reinvestment of all or a portion of the Trust Fund
or an Investment Fund (hereinafter referred to as an "Investment Account").
 
6

--------------------------------------------------------------------------------


 
The Investment Committee shall be responsible for ascertaining that while each
Investment Manager is acting in that capacity hereunder, the following
requirements are satisfied:
 

(a)
The Investment Manager is either (i) registered as an investment adviser under
the Investment Advisers Act of 1940; (ii) is not registered as an investment
adviser under such Act by reason of paragraph (1) of Section 203A(a) of such
Act, is registered as an investment adviser under the laws of the State
(referred to in such paragraph (1)) in which it maintains its principal office
and place of business, and, at the time the fiduciary last filed the
registration form most recently filed by the fiduciary with such State in order
to maintain the fiduciary’s registration under the laws of such State, also
filed a copy of such form with the Secretary, (iii) a bank as defined in that
Act or (iv) an insurance company qualified to perform the services described in
(b) below under the laws of more than one state.

 

(b)
The Investment Manager has the power to manage, acquire or dispose of any assets
of the Plans for which it is responsible hereunder.

 

(c)
The Investment Manager has acknowledged in writing to the Investment Committee
and the Trustee that he or it is a fiduciary with respect to the Plans within
the meaning of Section 3(21)(A) of ERISA.

 

(d)
The Plans provide for the appointment of the Investment Manager in accordance
with Section 402(c)(3) of ERISA, and the Investment Manager is appointed as so
provided.

 

(e)
Any Investment Manager with authority to invest in assets which will be held
outside the jurisdiction of the district courts of the United States is an
entity described in ERISA regulations at 29 C.F.R. 2550.404b-1(a)(2)(i).

 
The Investment Committee shall furnish the Trustee with written notice of the
appointment of each Investment Manager hereunder, and of the termination of any
such appointment. Such notice shall specify the assets which shall constitute
the Investment Account. The Trustee shall be fully protected in relying upon the
effectiveness of such appointment and the Investment Manager's continuing
satisfaction of the requirements set forth above until it receives written
notice from the Investment Committee to the contrary.
 
The Trustee shall conclusively presume that each Investment Manager, under its
investment management agreement, is entitled to act, in directing the investment
and reinvestment of the Investment Account for which it is responsible, in its
sole and independent discretion and without limitation, except for any
limitations which from time to time the Investment Committee and the Trustee
agree (in writing) shall modify the scope of such authority. With respect to
each Investment Fund, the Investment Manager thereof shall have the investment
powers granted to the Trustee by Section 4.1 herein, as limited by the Trustee’s
standard of care set forth in Section 4.4 herein, as if all references therein
to the Trustee referred to the Investment Manager, and the Trustee shall be
protected in relying on the Investment Manager's directions without reviewing
investments or making suggestions.
 
7

--------------------------------------------------------------------------------


The Trustee shall have no liability (i) for the acts or omissions of any
Investment Manager; (ii) for following directions, including investment
directions of an Investment Manager, the Investment Committee, which are given
in accordance with this Trust Agreement; or (iii) for any loss of any kind which
may result by reason of the manner of division of the Trust Fund or Investment
Fund into Investment Accounts.
 
An Investment Manager shall certify, at the request of the Trustee, the value of
any securities or other property held in any Investment Account managed by such
Investment Manager, and such certification shall be regarded as a direction with
regard to such valuation. The Trustee shall be entitled to conclusively rely
upon such valuation for all purposes under this Trust Agreement.
 
The Investment Committee may direct, or authorize an Investment Manager to
direct, the Trustee to: (i) enter into such agreements as are necessary to
implement investment in futures contracts and options on futures contracts; (ii)
transfer initial margin to a futures commission merchant or third party
safekeeping bank pursuant to directions from an Investment Adviser and (iii) pay
or demand variation margin in accordance with industry practice to or from such
futures commission merchant based on daily marking to market calculations. The
Trustee shall have no investment or custodial responsibility with respect to
assets transferred to a futures commission merchant or third party safekeeping
bank.
 
3.3 Investment Committee Directed Investment Accounts. The Trustee shall, if so
directed in writing by the Investment Committee, segregate all or a portion of
the Trust Fund held by it into one or more separate investment accounts to be
known as Company Directed Accounts. The Investment Committee, by written notice
to the Trustee, may at any time relinquish its powers under this Section 3.3 and
direct that a Company Directed Account shall no longer be maintained. In
addition, during any time when there is no Investment Manager with respect to an
Investment Account (such as before an investment management agreement takes
effect or after it terminates) or no allocation of investment responsibility for
any assets held within an Investment Fund, the Investment Committee shall direct
the investment and reinvestment of such Investment Account or such assets of an
Investment Fund for which no location of investment responsibility has been
made. The Investment Committee shall have investment responsibility for any
assets of an Investment Fund or the Trust Fund as a whole not otherwise
allocated to an Investment Account or a Company Directed Account, and such
assets shall comprise a Company Directed Account for which the Investment
Committee has investment responsibility. Whenever the Investment Committee is
directing the investment and reinvestment of an Investment Account or a Company
Directed Account, the Investment Committee shall have the investment powers
granted to the Trustee by Section 4.1 herein, as limited by the trustee’s
standard of care set forth in Section 4.3 herein, as if all references therein
to the Trustee referred to the Investment Committee, and the Trustee shall be
protected in relying on the Investment Committee's directions without reviewing
investments or making suggestions to the same extent as it would be protected
under this Trust Agreement if it had relied on the directions of an Investment
Manager. The Investment Committee shall have investment responsibility for
assets held in any Investment Fund for which an Investment Manager has not been
retained, has been removed, or is for any reason unwilling or unable to act.
With respect to assets or Investment Funds for which the Investment Committee
has investment responsibility, the Trustee, acting only as directed by the
Investment Committee, shall enter into such agreements as are necessary to
facilitate any investment, including agreements entering into a limited
partnership, subtrust or the participation in real estate funds. The Trustee
shall not make any investment review of, or consider the propriety of holding or
selling, or vote any assets for which the Investment Committee has investment
responsibility. To the extent that the Investment Committee directs the Trustee
with respect to the investment of such assets, the Investment Committee
represents and warrants that (i) it shall carry out its investment
responsibilities in accordance with, and any such direction shall be in
accordance with, the applicable terms of any documents governing the Plans,
including any investment policy statement and (ii) it shall maintain and follow
procedures for identifying and avoiding any non-exempt prohibited transactions.
 
8

--------------------------------------------------------------------------------


 
3.4 Trustee Directed Investment Accounts. The Trustee shall have no duty or
responsibility to direct the investment and reinvestment of any assets held in
the Trust Fund, any Investment Fund or any Investment Account unless expressly
agreed to in writing between the Trustee and the Investment Committee. In the
event that the Trustee enters into such an agreement, it shall have the powers
and duties of an Investment Manager under this Trust Agreement with regard to
such Investment Account.
 
3.5 Securities Lending. The Investment Committee may also direct the Trustee as
fiduciary to lend securities of the Trust Fund held by the Trustee by entering
into a written agreement with the Trustee. The terms of the agreement between
the Investment Committee and the Trustee shall be consistent with Department of
Labor Prohibited Transaction Exemption 81-6 or any successor exemption. The
written agreement between the Investment Committee and the Trustee shall direct
the Trustee to enter into a loan agreement with a borrower or borrowers. The
Trustee shall transfer securities to the borrower and invest or hold on behalf
of the Trust Fund the collateral received in exchange for the securities.
Notwithstanding anything in this agreement to the contrary, the right to vote
securities out on loan on record date passes to the borrower, or to a transferee
of the borrower, as a consequence of the transfer of title to the securities.
The Trustee shall maintain a record of the market value of the loaned securities
and shall be paid reasonable compensation as agreed to by the Trustee and the
Investment Committee.
 
4. POWERS OF THE TRUSTEE.
 
4.1 Investment Powers of the Trustee. The Trustee shall have and exercise the
following powers and authority (i) over Investment Accounts where it has express
investment management discretion as provided in Section 3.4 or (ii) upon
direction of the Investment Manager of an Investment Account or (iii) upon
direction of the Investment Committee: (x) for a Company Directed Account and
(y) for voting and tendering of qualifying employer securities;:
 

(a)
To purchase, receive, or subscribe for any securities or other property and to
retain in trust such securities or other property.

 

(b)
To acquire and hold qualifying employer securities and qualifying employer real
property, as such investments are defined in Section 407(d) of ERISA.

 
9

--------------------------------------------------------------------------------



(c)
To sell for cash or on credit, to grant options, convert, redeem, exchange for
other securities or other property, to enter into standby agreements for future
investment, either with or without a standby fee, or otherwise to dispose of any
securities or other property at any time held by it.

 

(d)
To settle, compromise or submit to arbitration any claims, debts, or damages,
due or owing to or from the trust, to commence or defend suits or legal
proceedings and to represent the trust in all suits or legal proceedings in any
court of law or before any other body or tribunal.

 

(e)
To trade in financial options and futures, including index options and options
on futures and to execute in connection therewith such account agreements and
other agreements in such form and upon such terms as the Investment Manager or
the Investment Committee shall direct.

 

(f)
To exercise all voting rights, tender or exchange rights, any conversion
privileges, subscription rights and other rights and powers available in
connection with any securities or other property at anytime held by it; to
oppose or to consent to the reorganization, consolidation, merger, or
readjustment of the finances of any corporation, company or association, or to
the sale, mortgage, pledge or lease of the property of any corporation, company
or association any of the securities which may at any time be held by it and to
do any act with reference thereto, including the exercise of options, the making
of agreements or subscriptions and the payment of expenses, assessments or
subscriptions, which may be deemed necessary or advisable by the Investment
Manager or Investment Committee in connection therewith, and to hold and retain
any securities or other property which it may so acquire; and to deposit any
property with any protective, reorganization or similar committee, and to pay
and agree to pay part of the expenses and compensation of any such committee and
any assessments levied with respect to property so deposited.

 

(g)
To exercise all voting or tender offer rights with respect to all qualifying
employer securities held by it except that portion, if any, for which it has
received voting or tender offer instructions from participants in the Plans as
provided in this paragraph. The Investment Committee shall inform the Trustee of
the voting and tender offer provisions of each Plan. Each participant entitled
to do so may direct the Trustee, confidentially, how to vote or whether or not
to tender the qualifying employer securities representing his proportionate
interest in the assets of the Plans. The Investment Committee shall furnish the
Trustee with the name of each participant and the number of shares held for the
participant's account as near as practicable to the record date fixed for the
determination of shareholders entitled to vote and shall provide the Trustee
with all other information and assistance which the Trustee may reasonably
request. Shares for which the Trustee has not received timely voting or tender
instructions shall be voted or tendered by the Trustee to the extent permitted
by the Plans or as required by law in its uncontrolled discretion.

 

(h)
To lend to participants in the Plans such amounts and upon such terms and
conditions as the Investment Committee may direct. Any such direction shall be
deemed to include a certification by the Investment Committee that such lending
is in accordance with the provisions of ERISA and the Plans.

 
10

--------------------------------------------------------------------------------



(i)
To borrow money in such amounts and upon such terms and conditions as shall be
deemed advisable or proper by the Investment Committee or Investment Manager to
carry out the purposes of the trust and to pledge any securities or other
property for the repayment of any such loan.

 

(j)
To invest all or a portion of the Trust Fund in contracts issued by insurance
companies, including contracts under which the insurance company holds Plan
assets in a separate account or commingled separate account managed by the
insurance company. The Trustee shall be entitled to rely upon any written
directions of the Investment Committee or the Investment Manager under this
Section 4.1, and the Trustee shall not be responsible for the terms of any
insurance contract that it is directed to purchase and hold or for the selection
of the issuer thereof or for performing any functions under such contract (other
than the execution of any documents incidental thereto on the instructions of
the Investment Committee or the Investment Manager).

 

(k)
To manage, administer, operate, lease for any number of years, develop, improve,
repair, alter, demolish, mortgage, pledge, grant options with respect to, or
otherwise deal with any real property or interest therein at any time held by
it, and to hold any such real property in its own name or in the name of a
nominee, with or without the addition of words indicating that such property is
held in a fiduciary capacity, all upon such terms and conditions as may be
deemed advisable by the Investment Manager or Investment Committee.

 

(l)
To renew, extend or participate in the renewal or extension of any mortgage,
upon such terms as may be deemed advisable by the Investment Manager or
Investment Committee, and to agree to a reduction in the rate of interest on any
mortgage or of any guarantee pertaining thereto in any manner and to any extent
that may be deemed advisable by the Investment Manager or Investment Committee
for the protection of the Trust Fund or the preservation of the value of the
investment; to waive any default, whether in the performance of any covenant or
condition of any mortgage or in the performance of any guarantee, or to enforce
any such default in such manner and to such extent as may be deemed advisable by
the Investment Manager or Investment Committee; to exercise and enforce any and
all rights of foreclosure, to bid on property on foreclosure, to take a deed in
lieu of foreclosure with or without paying consideration therefor, and in
connection therewith to release the obligation on the bond secured by such
mortgage, and to exercise and enforce in any action, suit or proceeding at law
or in equity any rights or remedies in respect to any such mortgage or
guarantee.

 
11

--------------------------------------------------------------------------------



(m)
To hold part or all of the Trust Fund uninvested.

 

(n)
To employ suitable agents and counsel and to pay their reasonable and proper
expenses and compensation.

 

(o)
To purchase and sell foreign exchange and contracts for foreign exchange,
including transactions entered into with State Street Bank and Trust Company,
its agents or subcustodians.

 

(p)
To form corporations and to create trusts to hold title to any securities or
other property, all upon such terms and conditions as may be deemed advisable by
the Investment Manager or Investment Committee.

 

(q)
To register any securities held by it hereunder in its own name or in the name
of a nominee with or without the addition of words indicating that such
securities are held in a fiduciary capacity and to hold any securities in bearer
form and to deposit any securities or other property in a depository or clearing
corporation.

 

(r)
To make, execute and deliver, as Trustee, any and all deeds, leases, mortgages,
conveyances, waivers, releases, or other instruments in writing necessary or
desirable for the accomplishment of any of the foregoing powers.

 

(s)
To invest at State Street Bank and Trust Company (i) in any type of interest
bearing investments (including, but not limited to savings accounts, money
market accounts, certificates of deposit and repurchase agreements) and (ii) in
noninterest bearing accounts (including but not limited to checking accounts).

 

(t)
To invest in collective investment funds maintained by The Northern Trust
Company or its affiliates or by others for the investment of the assets of
employee benefit plans qualified under Section 401 of the Code, whereupon the
instruments establishing such funds, as amended, shall be deemed a part of this
Trust Agreement and incorporated by reference herein.

 

(u)
To invest in open-end and closed-end investment companies, regardless of the
purposes for which such fund or funds were created, including those managed,
serviced, or advised by the Trustee or an affiliate of the Trustee, and in any
partnership, limited or unlimited, joint venture and other forms of joint
enterprise created for any lawful purpose.

 
12

--------------------------------------------------------------------------------


 
Except as otherwise provided in this Trust Agreement, the Investment Manager of
an Investment Account or the Investment Committee in the case of a Company
Directed Account shall have the power and authority, to be exercised in its sole
discretion at any time and from time to time, to issue orders for the purchase
or sale of securities directly to a broker. Written notification of the issuance
of each such order shall be given promptly to the Trustee by the Investment
Manager or the Investment Committee and the confirmation of each such order
shall be confirmed to the Trustee by the broker. Unless otherwise directed by
the Investment Committee or Investment Manager, such notification shall be
authority for the Trustee to pay for securities purchased or to deliver
securities sold as the case may be. Upon the direction of the Investment Manager
or the Investment Committee, the Trustee will execute and deliver appropriate
trading authorizations, but no such authorization shall be deemed to increase
the liability or responsibility of the Trustee under this Trust Agreement.
 
The Trustee shall transmit as soon as practicable to the Investment Committee or
the Investment Manager, as the case may be, all notices of conversion,
redemption, tender, exchange, subscription, class action, claim in insolvency
proceedings or other rights or powers relating to any of the securities in the
Trust Fund, which notices are received by the Trustee from its agents or
custodians, from issuers of the securities in question and from the party (or
its agents) extending such rights. The Trustee shall have no obligation to
determine the existence of any conversion, redemption, tender, exchange,
subscription, class action, claim in insolvency proceedings or other right or
power relating to any of the securities in the Trust Fund of which notice was
given prior to the purchase of such securities by the Trust Fund, and shall have
no obligation to exercise any such right or power unless the Trustee is informed
of the existence of the right or power.
 
The Trustee shall not be liable for any untimely exercise or assertion of such
rights or powers described in the paragraph immediately above in connection with
securities or other property of the Trust Fund at any time held by it unless (i)
it or its agents or custodians are in actual possession of such securities or
property and (ii) it receives directions to exercise any such rights or powers
from the Investment Committee or the Investment Manager, as the case may be, and
both (i) and (ii) occur at least three business days prior to the Trustee’s
deadline date to exercise such right or power (unless the Trustee did not
provide timely notice in accordance with industry practice of the rights to be
exercised).
 
If the Trustee is directed by the Investment Committee or an Investment Manager
to purchase securities issued by any foreign government or agency thereof, or by
any corporation or other entity domiciled outside of the United States, it shall
be the responsibility of the Investment Committee or Investment Manager, as the
case may be, to advise the Trustee in writing with respect to any laws or
regulations of any foreign countries or any United States territory or
possession which shall apply in any manner whatsoever to such securities,
including, without limitation, receipt by the Trustee of dividends, interest or
other distributions on such securities. The Investment Committee shall have sole
responsibility for the decision to maintain the custody of foreign investments
abroad. Custody of foreign investments shall be maintained with foreign
custodians selected by the Trustee. The Trustee shall be responsible for the
prudent selection of a foreign custodian within a particular jurisdiction and
for periodically monitoring such selection to determine that such selection
continues to be prudent within that particular jurisdiction. The Trustee shall
have no responsibility for losses to the Trust Fund resulting from the acts or
omissions of any foreign custodian appointed by the Trustee unless due to the
foreign custodian's fraud, negligence bad faith, or willful misconduct in the
performance of its custodial duties. Except for losses arising directly from the
Trustee’s failure to prudently select or periodically monitor a foreign
custodian as provided above, the Trustee shall have no responsibility for the
solvency or financial condition of any foreign custodian holding assets of the
Trust Fund.
 
13

--------------------------------------------------------------------------------


The Trustee shall have no responsibility for: (a) any condition which now exists
or may hereafter be found to exist in, under, or about any real estate
investment of the Trust Fund or of a corporation organized under Section
501(c)(2) or 501(c)(25) of the Code, the stock of which is held as an asset of
the Trust Fund; or (b) any violation of any applicable environmental or health
or safety law, ordinance, regulation or ruling; or (c) the presence, use,
generation, storage, release, threatened release, or containment, treatment or
disposal of any hazardous or toxic substances or materials including such
situations at or activities on any investment of the Trust Fund or of a Section
501(c)(2) or 501(c)(25) corporation, the stock of which is held as an asset of
the Trust Fund. Upon the written approval from the Investment Committee to the
extent such approval is not unreasonably withheld and to the extent such
approval is practicable to obtain prior to the Trust’s requirement to act in
accordance with this section, the Trustee is hereby authorized to pay from the
Trust Fund all costs and expenses (including reasonable attorneys fees) relating
to or connected with any condition, violation, presence or other situation
referred to in (a), (b) and (c) above, and notwithstanding anything to the
contrary in this agreement, to the extent permitted by law, THE NORTHERN TRUST
COMPANY shall be indemnified from the Trust Fund from all claims, suits, losses
and expenses (including reasonable attorneys fees) arising therefrom. The
authority to pay from the Trust Fund and the right of indemnification set forth
in the preceding sentence include and relate to, without limitation, any claims,
suits, liabilities, losses and expenses (including reasonable attorneys fees)
arising from any matters relating to the existence of petroleum including crude
oil and any fraction thereof, hazardous substances, pollutants, or contaminants
as defined in the Comprehensive Environmental, Responsibility, Compensation, and
Liability Act, as amended, 42 U.S.C. Section 9601 et seq., or hazardous wastes
as defined in the Resource Conservation and Liability Act, 42 U.S.C. Section
6906 et seq., or as any of the foregoing terms or similar terms may be defined
in similar state environmental laws or subsequent federal or state legislation
of a similar nature which may be enacted from time to time. This paragraph shall
survive the sale or other disposition of any real estate investment of the Trust
Fund and the termination of this agreement. Nothing in this paragraph shall be
construed to in any way limit the indemnification rights of the Trustee provided
elsewhere in this Agreement.
 
4.2 Administrative Powers of the Trustee. Notwithstanding the appointment of an
Investment Manager, the Trustee shall have the following powers and authority,
to be exercised in its sole discretion, with respect to the Trust Fund:
 
 
14

--------------------------------------------------------------------------------


(a)
To employ suitable agents, custodians and counsel and to pay their reasonable
expenses and compensation.

 

(b)
To appoint ancillary trustees to hold any portion of the assets of the trust and
to pay their reasonable expenses and compensation.

 

(c)
To register any securities held by it hereunder in its own name or in the name
of a nominee with or without the addition of words indicating that such
securities are held in a fiduciary capacity and to hold any securities in bearer
form and to deposit any securities or other property in a depository or clearing
corporation.

 

(d)
To make, execute and deliver, as Trustee, any and all deeds, leases, mortgages,
conveyances, waivers, releases or other instruments in writing necessary or
desirable for the accomplishment of any of the foregoing powers.

 

(e)
Generally to do all ministerial acts, whether or not expressly authorized, which
the Trustee may deem necessary or desirable in carrying out its duties under
this Trust Agreement.

 
Notwithstanding anything in the Plans or this Trust Agreement to the contrary,
the Trustee shall not be required by the Company, the Employee Benefits
Committee, the Investment Committee, or any Investment Manager to engage in any
action, nor make any investment which constitutes a prohibited transaction or is
otherwise contrary to the provisions of ERISA or which is otherwise contrary to
law or to the terms of the Plans or this Trust Agreement. Any direction of the
Company, the Employee Benefits Committee, the Investment Committee, or any
Investment Manager shall constitute a certification to the Trustee (i) that the
transaction will not constitute a prohibited transaction under ERISA or the
Code, (ii) that the investment is authorized under the terms of this Agreement
and any other agreement or law affecting an Investment Manager’s authority, or
the authority of the Company, the Employee Benefits Committee or the Investment
Committee to deal with the assets of the Trust, (iii) that any contract, agency,
joinder, adoption, participation or partnership agreement, deed, assignment or
other document of any kind which the Trustee is requested or required to execute
to effectuate the transaction has been reviewed by the Company, the Employee
Benefits Committee, the Investment Committee, or any Investment Manager and, to
the extent it deems advisable and prudent, its counsel, (iv) that such
instrument or document is in proper form for execution by the Trustee, (v) that,
where appropriate (such as in a real estate or gold transfer), insurance
protecting the Trust against loss or liability has been or will be maintained in
the name of or for the benefit of the Trust, and (vi) that all other necessary
and appropriate acts required of the Company, the Employee Benefits Committee,
the Investment Committee, or any Investment Manager to perfect and protect the
Trust’s rights have been taken, and the Trustee shall have no duty to make any
independent inquiry or investigation as to any of the foregoing before acting
upon such direction.
 
15

--------------------------------------------------------------------------------


The Trustee may consult with legal counsel concerning any question which may
arise with reference to this Trust Agreement and its powers and duties hereunder
and shall be fully protected in acting or refraining from acting in reliance
upon the written advice of legal counsel.
 
4.3 Standard of Care. The Trustee shall perform its duties hereunder with the
care, skill, prudence and diligence under the circumstances then prevailing that
a prudent person acting in a like capacity and familiar with such matters would
use in the conduct of an enterprise of a like character and with like aims.
Subject to the preceding sentence and subsequent sentence, , the Trustee shall
diversify the investments of that portion of the Trust Fund for which it has
investment responsibility so as to minimize the risk of large losses. Subject to
the first sentence herein, the Trustee shall, with respect to that portion of
the Trust Fund for which it has investment responsibility, follow the investment
guidelines established by the Investment Committee given in exercise of that
committee's responsibility.
 
5. INDEMNIFICATION AND ERROR CORRECTION.
 
In the event that THE NORTHERN TRUST COMPANY incurs any liability, loss, claim,
suit or expense (including reasonable attorneys fees) in connection with or
arising out of its provision of services under this Agreement, or its status as
Trustee hereunder, under circumstances where THE NORTHERN TRUST COMPANY cannot
obtain or would be precluded by law from obtaining payment or reimbursement of
such liability, loss, claim, suit or expense (including reasonable attorneys
fees) from the Trust Fund, then the Company (which has the authority to do so
under the laws of the state of its incorporation) shall indemnify and hold THE
NORTHERN TRUST COMPANY harmless from and against such liability, loss, claim,
suit or expense, except to the extent such liability, loss, claim, suit or
expense arises directly from a breach by the Trustee of responsibilities
specifically allocated to it by the terms of this Agreement, the Trustee’s
negligence in its performance of such specifically allocated responsibilities,
the Trustee’s fraud, or the Trustee’s willful misconduct. Notwithstanding the
foregoing, THE NORTHERN TRUST COMPANY shall not be indemnified for any loss,
liability, claim, suit or expense to the extent the Trustee participated
knowingly in, or knowingly undertook to conceal, an act or omission of any such
person or entity constituting a breach of such person or entity’s fiduciary
responsibility hereunder, knowing such act or omission was a breach; provided
however, that the Trustee shall not be deemed to have done so by merely
complying with directions to settle purchase and sale transactions from the
Investment Committee or an Investment Manager hereunder or by its failure to act
in the absence of such direction or by reason of maintaining accounting records
or solely as a result of the normal information received by the Trustee or its
officers, employees, or agents in the normal course of performing any custodial,
reporting, recording and bookkeeping functions with respect to any assets of the
Trust Fund managed by an Investment Manager or the Investment Committee.
 
16

--------------------------------------------------------------------------------


 
THE NORTHERN TRUST COMPANY agrees to indemnify and hold the Plans, the Trust,
the Company, the Investment Committee, and the Employee Benefit Committee and
their respective employees and/or members harmless from and against any loss,
liability, claim, suit or expense, including reasonable fees and expenses, which
arise directly from a breach by the Trustee of responsibilities specifically
allocated to it by the terms of this Agreement, the Trustee’s negligence in its
performance of such specifically allocated responsibilities, the Trustee’s
fraud, or the Trustee’s willful misconduct. Notwithstanding the above, nothing
contained in this Section shall limit THE NORTHERN TRUST COMPANY’s right to
indemnification under Section 3.1(c) or require THE NORTHERN TRUST COMPANY to
indemnify the Company for any action or inaction pursuant to Section 3.1(c)
except to the extent of THE NORTHERN TRUST COMPANY’s negligence or willful
misconduct in performing or failing to perform the ministerial,
non-discretionary processing functions in carrying out the terms of a direction
of the Investment Committee or its designee pursuant to Section 4.1(c).
 
This Section 5 shall survive the termination of this Agreement.
 
6. SECURITIES OR OTHER PROPERTY.
 
The words "securities or other property", used in this Trust Agreement, shall be
deemed to refer to any property, real or personal, or part interest therein,
wherever situated, including, without limitation, governmental, corporate or
personal obligations, trust and participation certificates, partnership
interests, annuity or investment contracts issued by an insurance company,
leaseholds, fee titles, mortgages and other interests in realty, preferred and
common stocks, certificates of deposit, financial options and futures or any
other form of option, evidences of indebtedness or ownership in foreign
corporations or other enterprises or indebtedness of foreign governments, and
any other evidences of indebtedness or ownership, including securities or other
property of the Company, even though the same may not be legal investment for
trustees under any law other than ERISA.
 
7. PLAN EXPENSES, TAXES AND TRUSTEE COMPENSATION.
 
Without limiting the rights of the Trustee as otherwise provided in this
Agreement, pursuant to direction by the Employee Benefits Committee, the Trustee
shall pay from the Trust Fund expenses of a Plan or compensation to parties
providing services to a Plan including but not by way of limitation, expenses or
compensation related to actuarial, legal, accounting, office space, printing,
computer, recordkeeping, investment, performance evaluation or any other
material or service provided to the Plan; and, further, pursuant to direction by
the Employee Benefits Committee, the Trustee may reimburse the Company from the
Trust Fund for expenses of a Plan to the extent permitted by the Plan and ERISA.
It shall be the responsibility of the Employee Benefits Committee to determine
that any such expenses for which the Company is reimbursed pursuant to this
paragraph are expenses of a Plan permitted by the Plan and ERISA
 
The Trustee shall pay out of the Trust Fund all real and personal property
taxes, income taxes and other taxes of any and all kinds levied or assessed
under existing or future laws against the Trust Fund. Until advised to the
contrary by the Employee Benefits Committee, the Trustee shall assume that the
Trust is exempt from Federal, State and local income taxes, and shall act in
accordance with that assumption. The Employee Benefits Committee shall timely
file all Federal, State and local tax and information returns relating to the
Plans and Trust.
 
 
17

--------------------------------------------------------------------------------


The Trustee shall be paid such reasonable compensation as shall from time to
time be agreed upon by the Company and the Trustee. Such compensation and all
reasonable and proper expenses of administration of the Trust, including counsel
fees, shall be withdrawn by the Trustee out of the Trust Fund unless paid by the
Company, but such compensation and expenses shall be paid by the Company if the
same cannot by operation of law be withdrawn from the Trust Fund.
 
All payments from the Trust Fund under this Article 7 may be made without
approval or direction of the Employee Benefits Committee, provided the Trustee
has given prior notice of, and at least 30 days to object to, such payments to
the Employee Benefits Committee.
 
8. ACCOUNTS OF THE TRUSTEE.
 
The Trustee shall maintain or cause to be maintained suitable records, data and
information relating to its functions hereunder.
 
The Trustee shall keep accurate and detailed accounts of all investments,
receipts, disbursements, and other actions hereunder, and such other records as
the Employee Benefits Committee shall from time to time direct, as agreed to by
the Trustee. Subject to the confidentiality requirements of The Northern Trust
Company’s other clients, the Trustee’s books and records relating thereto shall
be open to inspection and audit at all reasonable times by the Employee Benefits
Committee or its duly authorized representatives provided that the Trustee shall
be entitled to reasonable compensation and reimbursement of its reasonable
expenses incurred in connection with such audits or inspections.
 
Within sixty days after the close of each fiscal year of the trust and at more
frequent intervals if agreed to by the parties hereto, and within sixty days
after the removal or resignation of the Trustee as provided hereunder, the
Trustee shall render to the Company a written statement and account showing in
reasonable summary the investments, receipts, disbursements, and other
transactions engaged in during the preceding fiscal year or period, and setting
forth the assets and liabilities of the trust. Unless the Company shall have
filed with the Trustee written exceptions or objections to any such statement
and account within one hundred and twenty (120) days after receipt thereof, the
Company shall be deemed to have approved such statement and account, and in such
case or upon written approval by the Employee Benefits Committee of any such
statement and account, the Trustee shall be released and discharged with respect
to all matters and things embraced in such statement and account as though it
had been settled by a decree of a court of competent jurisdiction in an action
or proceeding in which the Company, all other necessary parties and all persons
having any beneficial interest in the Trust Fund were parties.
 
18

--------------------------------------------------------------------------------


The Trustee shall determine the fair market value of assets of the Trust Fund
based upon valuations provided by Investment Managers, information and financial
publications of general circulation, statistical and valuation services, records
of security exchanges, appraisals by qualified persons, transactions and bona
fide offers in assets of the type in question and other information customarily
used in the valuation of property.
 
The Company or its delegate, each Investment Manager, and the Trustee shall file
such descriptions and reports and make such other publications, disclosures,
registrations and other filings as are required of them respectively by ERISA.
 
Nothing contained in this Trust Agreement or in the Plans shall deprive the
Trustee of the right to have a judicial settlement of its account. In any
proceeding for a judicial settlement of the Trustee's accounts or for
instructions in connection with the Trust Fund, the only necessary party thereto
in addition to the Trustee shall be the Company, and no participant or other
person having or claiming any interest in the Trust Fund shall be entitled to
any notice or service of process (except as required by law). Any judgment,
decision or award entered in any such proceeding or action shall be conclusive
upon all interested persons.
 
9. REPRESENTATIONS AND COVENANTS OF THE TRUSTEE.
 
The Trustee expressly acknowledges, represents, warrants and agrees that:
 

(a)  
as a directed trustee, it is a fiduciary for the performance of its
responsibilities hereunder to the extent its exercises discretion as set forth
is Section 3(21) of ERISA;

 

(b)  
it has completed, obtained or performed (and, when required, will complete,
obtain or perform) all registrations, filings, approvals, authorizations,
consents or examinations required by ERISA or other applicable law (or any
government or governmental authority) for the performance of the acts
contemplated by the Agreement and, during the term of this Agreement, it shall
comply with all existing, new or amended statutes of the United States (and any
other government or governmental authority) having jurisdiction over its
activities which are applicable to its ability to perform its services under
this Agreement;

 

(c)  
it has, by appropriate action, duly authorized the execution and implementation
of this Agreement; such authorization or execution does not violate any
obligation by which the Trustee is bound or any applicable law; and this
Agreement has been executed on behalf of the Trustee by a person (or persons)
authorized to transact this type of business on behalf of the Trustee and shall
be binding upon the Trustee in accordance with its terms;

 

(d)  
the personnel of the Trustee who will be responsible for carrying out the terms
of this Agreement are individuals experienced in the types of services
contemplated by this Agreement;

 
19

--------------------------------------------------------------------------------



(e)  
the Trustee shall promptly advise the Employee Benefits Committee in the event
of any chance in control of the Trustee or any material changes in the personnel
of the Trustee who perform services for the Plans;

 

(f)  
except as specifically disclosed in writing to the Employee Benefits Committee,
neither the Trustee, nor any of their officers, directors or employees ever has
been convicted of any criminal offense involving dishonesty or a breach of trust
or money laundering, or has agreed to enter into a pretrial diversion or similar
program in connection with a prosecution for such offense;

 

(g)  
except as specifically disclosed in writing to the Employee Benefits Committee,
the Trustee has not (i) had an insurance or bonding company deny, pay out on or
revoke a fidelity bond or fiduciary liability insurance policy, or (ii) filed a
commercial bankruptcy or insolvency petition (or been declared bankrupt) or had
a trustee appointed under the Securities Investor Protection Act;

 

(h)  
the foregoing acknowledgements, representations, warranties and agreements are
understood to be relied upon by the Company, shall be continuing in nature, and
shall survive the expiration of this Agreement; and

 

(i)  
it shall immediately notify the Employee Benefits Committee in the event that
any of the foregoing acknowledgements, representations, warranties or agreements
shall no longer be true.

 
10. RELIANCE ON COMMUNICATIONS.
 
The Trustee may rely upon a certification of the Investment Committee or the
Employee Benefits Committee (or any member thereof) with respect to any
instruction, direction or approval of such Employee Benefits Committee (or any
member thereof if an Administrative Committee is appointed Employee Benefits
Committee) and may rely upon a certification of the Company as to the membership
of the Committee as it then exists, and may continue to rely upon such
certification until a subsequent certification is filed with the Trustee.
 
he Trustee shall be fully protected in acting upon any instrument, certificate,
or paper of the Company, its Board of Directors, the Investment Committee and
the Employee Benefits Committee (or any member thereof), reasonably believed by
it to be genuine and to be signed or presented by any authorized person, and the
Trustee shall be under no duty to make any investigation or inquiry as to any
statement contained in any such writing but may accept the same as fully
authorized by the Company, its Board of Directors or the Investment Committee or
the Employee Benefits Committee (or any member thereof), as the case may be.
 
20

--------------------------------------------------------------------------------


 
Notwithstanding any other provision of this Agreement, instructions, directions
and other communications provided under this agreement may be given to the
Trustee by letter, telex, SWIFT or other electronic or electro-mechanical means
deemed acceptable by the Trustee, including the use of the Trustee’s Northern
Trust Passport® applications, subject to such additional terms and conditions as
the Trustee may require. In its sole discretion, the Trustee may, but shall not
be required to, accept instructions, directions or other communications given to
the Trustee by telephone. Any instructions, directions or other communications
given to the Trustee by telephone shall promptly thereafter be confirmed in
writing, but the Trustee will incur no liability for the Company’s or the
Employee Benefits Committee’s or the Investment Committee’s failure, or the
failure of an Investment Manager, to send such written confirmation or for the
failure of any such written confirmation to conform to the telephonic
instruction received by the Trustee.
 
The Trustee shall be further protected in reasonably relying upon a
certification from any Investment Manager appointed by the Investment Committee
as to the person or persons authorized to give instructions or directions on
behalf of such Investment Manager and may continue to rely upon such
certification until a subsequent certification is filed with Trustee.
 
11. RESIGNATION AND REMOVAL OF TRUSTEE.
 
Any Trustee acting hereunder may resign at any time by giving ninety days' prior
written notice to the Company, which notice may be waived by the Company. The
Company may remove the Trustee at any time upon sixty days' prior written notice
to the Trustee, which notice may be waived by the Trustee. In case of the
resignation or removal of the Trustee, the Company shall appoint a successor
trustee. Any successor trustee shall have the same powers and duties as those
conferred upon the Trustee named in this Trust Agreement. The removal of a
Trustee and the appointment of a new Trustee shall be by a written instrument
delivered to the Trustee. Upon the appointment of a successor trustee and after
the final account of the resigning or removed Trustee has been approved or
settled, as provided in Article 8, the resigning or removed Trustee shall
transfer or deliver the Trust Fund to such successor trustee.
 
12. AMENDMENT.
 
This Trust Agreement may be amended by written agreement between the Trustee and
the Company at any time or from time to time, and the provisions of any such
amendment may be applicable to the Trust Fund as constituted at the time of the
amendment as well as to the part of the Trust Fund subsequently acquired.
 
13. TERMINATION.
 
This Trust Agreement and the trust created hereby may be terminated at any time
by the Company, and upon such termination or upon the dissolution or liquidation
of the Company, in the event that a successor to the Company by operation of law
or by the acquisition of its business interests shall not elect to continue the
Plans and the trust, the Trust Fund shall be paid out by the Trustee after the
settlement of its final account when directed by the Employee Benefits
Committee. Notwithstanding the foregoing, the Trustee shall not be required to
pay out any assets of the Trust Fund upon termination of the Trust until the
Trustee has received written certification from the Employee Benefits Committee:
(i) that all provisions of law with respect to such termination have been
complied with; and (ii) (after the Trustee has made a determination of the fair
market value of the Plans' assets) that the Plans' assets are sufficient to
discharge when due all obligations of the Plans required by law. The Trustee
shall rely conclusively on such written certification, and shall be under no
obligation to investigate or otherwise determine its propriety.
 
21

--------------------------------------------------------------------------------


 
14.  CONFIDENTIALITY.
 
Trustee and Company each agree that all confidential information (as defined in
this Section) communicated to each other during the term of this Agreement shall
be received in strict confidence and no such information shall be disclosed to
third parties by the recipient party, its officers, employees, consultants, or
agents without the prior written consent of the other party. Notwithstanding the
foregoing, Trustee may aggregate Company data with similar data of other clients
of the Trustee and may use such aggregated data for purposes of constructing
statistical models so long as such aggregated data is sufficiently large a
sample that no Company data can be identified either directly or by inference or
implication. Each party agrees to take all reasonable precautions to prevent the
disclosure to third parties of such information, including without limitation,
the provisions of this Agreement and any incorporated Schedules, except as may
be necessary by reason of legal, accounting or regulatory requirements and as
the case may be. The obligation to treat information as confidential shall not
apply to information which:
 

 
(a)
is in the public domain, other than by any breach of this Agreement;

 

 
(b)
is in the possession of a party to this Agreement on the effective date hereof,
and if it shall not have been obtained from the other party;

 

 
(c)
shall be developed by a party outside the scope of any agreement with the other
party, or

 

 
(d)
shall be obtained rightfully from third parties.

 
22

--------------------------------------------------------------------------------


15. PARTICIPATION OF OTHER EMPLOYERS.
 
15.1 Adoption by Other Employers; Withdrawals. The Trust is maintained by the
Company for use as the funding vehicle for the Plans which it maintains for
various groups of employees and for use as the funding vehicle for the Plans of
any Employer.
 
(a)
Any Employer which has been certified to the Trustee by the Company as being
authorized and as having adopted this Trust with the consent of the Company as a
funding vehicle for its own Plans may, at any time thereafter, become a party to
this Trust Agreement by filing with the Trustee a certified copy of a resolution
of its Board of Directors evidencing its election so to do; and

 

(b)
Any Employer which is a party to this Trust Agreement and which has been
certified to the Trustee by the Company as having adopted one or more other
Plans and as being authorized to adopt this Trust as the funding medium for such
other Plan or Plans may, at any time thereafter, adopt this Trust for the
purposes of such other Plan or Plans by filing with the Trustee a certified copy
of a resolution of its Board of Directors evidencing its election so to do.

 
Thereafter, the Trustee shall receive and hold as a part of the Trust Fund,
subject to the provisions of this Trust Agreement, any deposits made to it under
such Plans by or at the direction of such Employer. Should this paragraph become
operative:
 
(a)
In the event of the withdrawal of a Plan from the trust or in the event of the
Company's or an Employer's election to terminate or to fund separately the
benefits provided under any of its Plans, the Company shall cause a valuation to
be made of the share of the Trust Fund which is held for the benefit of persons
having an interest therein under such Plans. The Trustee shall thereupon
segregate and dispose of such share in accordance with the written direction of
the Company accompanied by its certification to the Trustee that such
segregation and disposition is in accordance with the terms of the Plans and the
requirements of the law.

 
(b)
If the Company or any Employer receives notice that one or more of its Plans is
no longer qualified under the provisions of Section 40l of the Code or the
corresponding provisions of any future Federal revenue act, the Company shall
immediately cause a valuation to be made of the share of the Trust Fund which is
held for the benefit of such persons having an interest under such disqualified
Plan or Plans. The Trustee shall thereupon segregate, withdraw from the Trust
Fund, and dispose of such share in accordance with the terms of the disqualified
Plan or Plans. The Company may direct the Trustee to dispose of such share by
the transfer and delivery of such share to itself as trustee of a separate
trust, the terms and conditions of which shall be identical with those of this
Trust Agreement, except that either the Company or the Employer maintaining such
disqualified Plan or Plans and the Trustee shall be the only parties thereto.

 
23

--------------------------------------------------------------------------------



(c)
In the event that any group of employees covered by a Plan is withdrawn from
such Plan, the Company shall, if required by the terms of such Plan, cause a
valuation to be made of the share of the Trust Fund which is held for the
benefit of such group of employees. The Trustee shall thereupon segregate and
dispose of such share in accordance with the direction of the Company
accompanied by its certification to the Trustee that such segregation and
disposition is in accordance with the terms of such Plan and the requirements of
the law.

 
The Trustee shall have no duty to see that the valuation of any share in
accordance with the provisions of this Section l5.l is caused to be made by the
Company, nor to segregate and dispose of any such share in the absence of the
written direction of the Company to do so.
 
15.2  Powers and Authorities of Other Employers to be Exercised Exclusively by
Company. Each Employer, other than the Company, which is or shall become a party
to this Trust Agreement, hereby irrevocably gives and grants to the Company full
and exclusive power and authority to exercise all of the powers conferred upon
it by the terms of this Trust Agreement and to take or refrain from taking any
and all action which such Employer might otherwise take or refrain from taking
with respect to this Trust Agreement, including the sole and exclusive power to
exercise, enforce or waive any rights whatsoever which such Employer might
otherwise have with respect to the Trust Fund, and each such Employer, by
becoming a party to this Trust Agreement, irrevocably appoints the Company its
agent for such purposes. The Trustee shall have no obligation to account to any
such Employer or to follow the instructions of or otherwise deal with any such
Employer, the intention being that the Trustee shall deal solely with the
Company as if the Trustee and the Company were the only parties in this Trust
Agreement.
 
16. MISCELLANEOUS.
 
16.1 Governing Law. To the extent not inconsistent with ERISA, as heretofore or
hereafter amended, the provisions of this Trust Agreement shall be governed by
and construed in accordance with the laws of the State of Illinois.
 
24

--------------------------------------------------------------------------------


16.2 No Reversion to Employers. Except as provided herein, no portion of the
principal or the income of the Trust Fund shall revert to or be recoverable by
the Company or any Employer or ever be used for or diverted to any purpose other
than for the exclusive benefit of participants in the Plans and persons claiming
under or through them pursuant to the Plans, provided, however, that:
 
(a)
if a contribution is conditioned upon the deductibility of the contribution
under Section 404 of the Code, then, to the extent the deduction is disallowed,
the Trustee shall, upon written request of the affected Employer or the Company,
return such amounts as may be permitted by law to such Employer or the Company,
as appropriate, within one year after the date the deduction is disallowed; and

 
(b)
if a contribution or any portion thereof is made by the Company or an Employer
by a mistake of fact, the Trustee shall, upon written request of the Company or
such Employer, return such amounts as may be permitted by law to the Company or
such Employer, as appropriate, within one year after the date of payment to the
Trustee or within such other period as is permitted by applicable law; and

 
(c)
if a contribution is conditioned upon the initial qualification of the Plan and
Trust under Section 40l and 50l of the Code, and if the Plan receives an adverse
determination with respect to its initial qualification, the contribution of the
Company or an Employer to the Trust shall be returned by the Trustee to the
Company or such Employer, as appropriate, within one year after such
determination, but only if the application for the determination is made by the
time prescribed by law for filing the Company’s or such Employer’s federal
income tax return for the taxable year in which such Plan was adopted, or such
later date as the Secretary of the Treasury may prescribe; and

 
(d)
in the event that a Plan whose assets are held in the Trust Fund is terminated,
assets of such Plan may be returned to the Employer if all liabilities to
participants and beneficiaries of such Plan have been satisfied; and

 
(e)
assets may be returned to the Employer to the extent that the law permits such
transfer.

 
The Trustee shall be under no obligation to return any part of the Trust Fund as
provided in this Section l6.2 until the Trustee has received a written
certification from the Employee Benefits Committee that such return is in
compliance with this Section 16.2, the Plans and the requirements of the law.
The Trustee shall rely conclusively on such written certification and shall be
under no obligation to investigate or otherwise determine its propriety.
 
16.3 Non-Alienation of Benefits. No benefit to which a participant or his
beneficiary is or may become entitled under a Plan shall at any time be subject
in any manner to alienation or encumbrance, nor be resorted to, appropriated or
seized in any proceeding at law, in equity or otherwise. No participant or other
person entitled to receive a benefit under a Plan shall, except as specifically
provided in such Plans, have power in any manner to transfer, assign, alienate
or in any way encumber such benefit under such Plan, or any part thereof, and
any attempt to do so shall be void.
 
25

--------------------------------------------------------------------------------


16.4 Duration of Trust. Unless sooner terminated, the trust created under this
Trust Agreement shall continue for the maximum period of time which the laws of
the State of Illinois shall permit.
 
16.5 No Guarantees. Neither the Company, nor any Employer, nor the Trustee
guarantees the Trust Fund from loss or depreciation, nor the payment of any
amount which may become due to any person under the Plans or this Trust
Agreement.
 
16.6 Duty to Furnish Information. Both the Company and the Trustee shall furnish
to the other any documents, reports, returns, statements, or other information
that the other reasonably deems necessary to perform its duties imposed under
the Plans or this Trust Agreement or otherwise imposed by law.
 
16.7 Withholding. The Employee Benefits Committee shall withhold any tax which
by any present or future law is required to be withheld from any payment under
the Plans, unless the Trustee shall have agreed in writing to do so. The
Employee Benefits Committee shall provide all information reasonably requested
by the Trustee to enable the Trustee to so withhold.
 
 
16.8 Parties Bound. This Trust Agreement shall be binding upon the parties
hereto, all participants in the Plans and persons claiming under or through them
pursuant to the Plans, and, as the case may be, the heirs, executors, Employee
Benefits Committees, successors, and assigns of each of them. The provisions of
Article 5 shall survive termination of the Trust created under this Trust
Agreement or resignation or removal of the Trustee for any reason.
 
In the event of the merger or consolidation of the Company or any Employer or
other circumstances whereby a successor person, firm or company shall continue
to carry on all or a substantial part of its business, and such successor shall
elect to carry on the provisions of the Plan or Plans applicable to such
business, as therein provided, such successor shall be substituted hereunder for
the Company or such Employer, as the case may be, upon the filing in writing of
its election so to do with the Trustee. The Trustee may, but need not, rely on
the certification of an officer of the Company, and a certified copy of a
resolution of the Board of Directors of such successor, reciting the facts,
circumstances and consummation of such succession and the election of such
successor to continue the said Plan or Plans as conclusive evidence thereof,
without requiring any additional evidence.
 
16.9 Necessary Parties to Disputes. Necessary parties to any accounting,
litigation or other proceedings shall include only the Trustee, the Company and
any appropriate Employers and the settlement or judgment in any such case in
which the Company, the appropriate Employers and the Trustee are duly served or
cited shall be binding upon all participants in the Plans and their
beneficiaries and estates, and upon all persons claiming by, through or under
them.
 
26

--------------------------------------------------------------------------------


16.10 Unclaimed Benefit Payments. If any check or share certificate in payment
of a benefit hereunder which has been mailed by regular US mail to the last
address of the payee furnished the Trustee by the Company is returned unclaimed,
the Trustee shall notify the Company and shall discontinue further payments to
such payee until it receives the further instruction of the Company.
 
16.11 Severability. If any provisions of this Trust Agreement shall be held by a
court of competent jurisdiction to be invalid or unenforceable, the remaining
provisions of this Trust Agreement shall continue to be fully effective.
 
16.12 References. Unless the context clearly indicates to the contrary, a
reference to a statute, regulation, document or provision shall be construed as
referring to any subsequently enacted, adopted or executed counterpart.
 
16.13 Headings. Headings and subheadings in this Trust Agreement are inserted
for convenience of reference only and are not to be considered in the
construction of its provisions.
 
16.14 No Liability for Acts of Predecessor and Successor Trustees. The Trustee
shall have no liability for the acts or omissions of any predecessors or
successors in office.
 
16.15 Counterparts. This Trust Agreement may be executed in one or more
counterparts, each of which shall constitute an original.
 
16.16 Acts of God. The Trustee shall not be responsible for any delay in
performance, or non-performance, of any obligation hereunder to the extent that
the same is due to forces beyond its reasonable control, including but not
limited to delays, errors or interruptions caused by the Company, the Employee
Benefits Committee, the Investment Committee or third parties, any industrial,
juridical, governmental, civil or military action, acts of terrorism,
insurrection or revolution, nuclear fusion, fission or radiation, failure or
fluctuation in electrical power, heat, light, air conditioning or
telecommunications equipment, or acts of God.
 
27

--------------------------------------------------------------------------------


 
16.17 Terms of Plans. In no event shall the terms of any Plan, either expressly
or by implication, be deemed to impose upon the Trustee any power or
responsibility other than those set forth in this agreement. The Trustee may
assume until advised to the contrary that each Plan and the Trust Fund is
qualified under Section 401(a) and exempt from taxation under Section 501(a) of
the Code, or under corresponding provisions of subsequent federal tax laws. The
Trustee shall hold and safekeep all cash (or other property acceptable to the
Trustee) contributed to the Trust Fund with respect to a Plan, but the Trustee
shall have no responsibility to collect contributions, to determine whether the
contributions comply with the provisions of the Plan or of ERISA nor to
determine whether contributions are adequate to meet or discharge any
liabilities under the Plans.
 
16.18 Retirement Equity Act. Except as otherwise directed by the Employee
Benefits Committee, which direction shall be in compliance with all applicable
provisions of the 1984 Retirement Equity Act, the relevant Plan and Section
401(a)(13) of the Code, any interest of a Participant or Beneficiary in the
Trust Fund or any Plan or in any distribution therefrom shall not be subject to
the claim of any creditor, any spouse for alimony or support, or others, or to
legal process, and may not be voluntarily or involuntarily alienated or
encumbered.
 
16.19 Inability to Act. If for any reason the Trustee is unwilling or unable to
act as to any property, such person or qualified corporation as the Trustee
shall from time to time designate in writing shall act as special trustee as to
that property. Any person or corporation acting as special trustee may resign at
any time by written notice to the Trustee. Each special trustee shall have the
powers granted to the Trustee by this agreement, to be exercised only with the
approval of the Trustee, to which the net income and the proceeds from sale of
any part or all of the property shall be remitted to be administered under this
agreement.
 
28

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed by their duly authorized officers as of the day and year first above
written.
 
 

ATTEST:    THE CHEMTURA CORPORATION        _________________   
BY:_______________________________           
TITLE:____________________________ 

    
 
The undersigned, _____________________, does hereby certify that he/she is the
duly elected, qualified and acting Secretary of Chemtura Corporation (the
“Company”) and further certifies that the person whose signature appears above
is a duly elected, qualified and acting officer of the Company with full power
and authority to execute this Trust Agreement on behalf of the Company and to
take such other actions and execute such other documents as may be necessary to
effectuate this Agreement.
 
 

_________________________     
Secretary
    Chemtura Corporation                

ATTEST:    THE NORTHERN TRUST COMPANY       _________________   
BY:_______________________________     
Vice President


 
29

--------------------------------------------------------------------------------


 